                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Karel Spikes

                                                        Civil Action No. 19cv543-MMA(NLS)

                                           Plaintiff,
                                    V.
PGN198, Inc., a California                                    DEFAULT JUDGMENT
Corporation; Chula Vista Collective, a                          IN A CIVIL CASE
business entity whose form is
unknown; Does 1 Through 10,
Inclusive                                Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants in part Plaintiff's motion for default judgment against Defendant PGN198, INC. The
Court awards Plaintiff $4,000 in statutory damages and $4,554.90 in attorney's fees and costs. The
Court orders Defendant to provide and designate accessible parking in compliance with the Americans
with Disabilities Act Accessibility Guidelines to the property located at 1161 Third Avenue, Chula
Vista, CA 91911.




Date:          8/5/19                                        CLERK OF COURT
                                                             JOHN MORRILL, Clerk of Court
                                                             By: s/ R. Chapman
                                                                               R. Chapman, Deputy
